Exhibit 23.2 Messineo & Co., CPAs LLC 2cMullen Booth Rd, Suite. 302 Clearwater, FL 33759-1362 T: (518) 530-1122 F: (727) 674-0511 Consent of Independent Registered Public Accounting Firm We consent to the inclusion in the Prospectus, of which this Registration Statement on Form S-1, amendment 3, is a part, of the report dated March 13, 2014 relative to the financial statements of Spiral Energy Tech., Inc. (fka Solid Solar Energy, Inc.) as of December 31, 2013 and for the year then ended. We also consent to the reference to our firm under the caption "Experts" in such Registration Statement. Messineo & Co., CPAs, LLC Clearwater, FL May 14, 2015
